Order entered September 13, 2016




                                          In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                    No. 05-15-01442-CR

                           ROY EDWARD BRADY JR., Appellant

                                            V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                           Trial Court Cause No. F11-45806-Y

                                         ORDER
       We ORDER the Dallas County District Clerk to file a supplemental clerk’s record,

within FIFTEEN DAYS of the date of this order, that contains the Nunc Pro Tunc judgment that

corrected the back time credit.


                                                   /s/   CRAIG STODDART
                                                         JUSTICE